NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                   Argued December 11, 2012
                                   Decided December 20, 2012

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge 

                               DIANE S. SYKES, Circuit Judge

No. 12‐2200

SEYDOU N. SALL,                                     Petition for Review of an Order of the Board
     Petitioner,                                    of Immigration Appeals.

       v.                                           No. A097‐122‐350

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                            ORDER

     Seydou N. Sall, a 36 year‐old native of Mauritania living in the United States without
authorization,  was  forced  out  of  his  home  country  as  a  teenager  after  Mauritanian
government  officials  transported  him  and  his  parents  to  a  military  detention  camp  at  the
Mauritania–Senegal border, and then expelled him from the country.  He fears persecution
by the Mauritanian government based on his race (black) and membership in a particular social
group (the Toucouleur tribe).  The Board of Immigration Appeals denied Sallʹs application after
upholding  the  immigration  judge’s  adverse  credibility  finding  based  on  discrepancies
concerning  the  reason  Sall  feared  persecution.    Substantial  evidence  supports  this  adverse
credibility finding, so we deny the petition for review.
No. 12‐2200                                                                                        Page 2

     Sall applied for asylum in 2003, and later updated his application in 2006 after being placed
in  removal  proceedings.    The  IJ  rejected  Sall’s  application  in  2007  based  on  lack  of
corroboration, but failed to make an explicit credibility finding.  The BIA vacated that decision
and  remanded  for  a  credibility  determination,  with  instructions  to  allow  Sall  to  submit
additional  evidence  and  testify  again,  if  necessary.  Sall  did  both.    This  petition  for  review
concerns the second round of decisions by the IJ and BIA.

      Sall’s persecution claim involves racially motivated deportations that occurred between
Mauritania and Senegal starting in 1989.  Sall was born in a village in southwest Mauritania,
and he lived there with his parents until 1992.  He is part of the Toucouleur tribe (also called
“black  Fulani”  in  the  United  States).    The  Toucouleur  have  traditionally  lived  near  the
Senegal  River,  which  forms  the  boundary  between  Mauritania  and  Senegal.  Minority
Rights  Group  Int’l,  World  Directory  of  Minorities  and  Indigenous  Peoples  ‐  Mauritania:  Black
Africans,  http://www.unhcr.org/refworld/docid/49749ce7a.html  (Dec.  11,  2012).    They  are
predominantly  Muslim  and  have  a  caste‐based  social  hierarchy.  Id.    The  Toucouleur  held
government positions during French rule, but after Mauritania gained independence in 1960,
the Arab‐speaking whites who controlled the government began discriminating against the
Toucouleur and other black tribal Africans. Id.  This discrimination sparked the formation of
the paramilitary group “African Liberation Forces of Mauritania” (FLAM), a failed military
coup by Toucouleur military officers in 1987, and subsequent riots. Id. FLAM—which derives
its  initials  from  the  group’s  French  name,  “Force  pour  la  Liberation  Africaine  de
Mauritanie”—advocated the overthrow of the government as a way to secure the rights of black
tribal members. Id.

     From 1989 to 1992, land disputes between Mauritania and Senegal escalated into large‐
scale deportations on both sides of the river.  AFRICA SOUTH OF THE SAHARA 682, 882 (Katharine
Murison, et al, eds., Europa Publications 32nd ed. 2002).  During this period, the Mauritanian
government  deported  tens  of  thousands  of  black  tribal  members,  falsely  stating  that  they
were Senegalese nationals. Kenneth B. Noble, An African Exodus With Racial Overtones, N.Y.
Times,  July  22,  1989,  at  A1.    As  Sall  explained,  the  government  believed  that  his  tribe
sympathized  with  the  Senegalese  during  these  border  disputes  because  they  share  the
same ethnicity.  He wrote that his family was targeted “because we are black Fulani” and
because the government “declared war” on the Fulani people.  During his hearings, he testified
that his family was also threatened because of his father’s efforts to help people cross the border
into Senegal.  He wrote in his application that his father supported FLAM.  When asked about
FLAM, however, Sall replied “Who is FLAM?” and testified that his father was not involved
in politics, but did support the “Fulani ethnic group.”  Sall was unsure whether FLAM was the
same as the Fulani ethnic group.

    Sall testified that in 1992—when he was 15—military soldiers arrived at his home, beat him
and  his  parents,  and  deported  them  to  a  military  detention  camp  at  Bogue,  near  the
No. 12‐2200                                                                                          Page 3

Mauritania–Senegal border.  In his first application he wrote that his family was beaten at
their  home  and  also  on  the  truck  to  Bogue,  but  he  streamlined  the  narrative  in  his  second
application and mentioned only the beating at the house.  When asked to clarify, he testified
that  the  beating  began  at  the  house  and  continued  on  the  truck.    Sall  believes  that  his
parents died at that camp, and he was deported across the border into Senegal in 1992.

     Sall has not since returned to Mauritania, although many of his compatriots have.  Sall
married a fellow Mauritanian and lived in Senegal for a decade before coming to the United
States  in  2002.    Because  he  has  not  returned  to  Mauritania,  Sall’s  corroborative  evidence
consisted of background articles about the country and an affidavit from a former coworker
who met Sall’s wife in Senegal in 2009.  Although the coworker swore in his affidavit that Sall’s
wife  confirmed  the  details  of  what  had  happened  to  Sall  in  Mauritania,  he  testified  at  the
hearing that he did not discuss Sall’s past with her, speaking instead only about Sall’s work in
Illinois.    The  State  Department  reports  that  most  of  70,000  displaced  Mauritanians  have
returned home.  U.S. DEP’T OF STATE, 2002 HUMAN RIGHTS REPORT: MAURITANIA 6 (March 2003).

      The  IJ  rejected  Sall’s  application  based  on  an  adverse  credibility  finding  arising  from
discrepancies between Sall’s written statements and his testimony.  The IJ also relied on Sall’s
failure to provide corroborative testimony, noting that the only other witness, Sall’s coworker,
contradicted his sworn statement.  The BIA upheld the IJ’s adverse credibility finding, but
it  relied  on  only  two  discrepancies:  the  precise  location  of  the  1992  beating  (whether  it
occurred at the home, on the truck, or both) and the inconsistent reasons why Sall believed
that  Mauritanian  government  officials  persecuted  him  and  his  parents—since  he  listed
involvement  with  a  political  group  as  a  reason  he  feared  persecution,  but  at  his  hearing
disclaimed knowledge of that group.

      Because the BIA issued its own opinion rejecting portions of the IJ’s analysis, this court
reviews  the  BIA’s  decision.    Tadesse  v.  Gonzales,  492  F.3d  905,  908  (7th  Cir.  2007);  Zheng  v.
Gonzales, 409 F.3d 804, 809 (7th Cir. 2005).  Sall filed his application in 2003, so the pre‐Real ID
Act standards apply:  Credibility determinations must be based on specific, cogent reasons
that “go to the heart of the applicantʹs claim.” Giday v. Gonzales, 434 F.3d 543, 550 (7th Cir. 2006);
Capric v. Ashcroft, 355 F.3d 1075, 1086 (7th Cir. 2004).  This court will uphold the BIA decision
so  long  as  it  is  supported  by  substantial  evidence,  and  will  overturn  it  only  if  the  record
compels a contrary result. Xiao v. Mukasey, 547 F.3d 712, 717 (7th Cir. 2008); Torres v. Mukasey,
551 F.3d 616, 626 (7th Cir. 2008).

    Sall correctly argues that his statements about the beating at his home and on the truck to
Bogue  in  1992  cannot  form  the  basis  for  an  adverse  credibility  finding  because  they
involve minor details and easily explained discrepancies.  See Tandia v. Gonzales, 487 F.3d 1048,
1052–53 (7th Cir. 2007); Uwase v. Ashcroft, 349 F.3d 1039, 1042–45 (7th Cir. 2003).  When asked
about the perceived discrepancy, Sall explained that he and his parents were beaten both at his
No. 12‐2200                                                                                      Page 4

home and on the truck to Bogue—an explanation consistent with all of his statements about the
event.  Sall’s failure to include both details in every statement about the 1992 beating is a minor
omission given that his core claim of being expelled from Mauritania remained consistent.  See
Adekpe v. Gonzales, 480 F.3d 525, 531 (7th Cir. 2007) (ruling that location of political meeting was
immaterial because it did not concern basic claim of being detained and beaten for political
activity); Tandia, 487 F.3d at 1053 (ruling that discrepancy concerning dates when applicant
started school was trivial detail because core claim involved being forced to change schools).

      Although  the  timing  of  the  1992  beatings  is  a  trivial  issue,  Sall’s  inconsistencies  in
trying to explain the reasons for the beating provide substantial evidence for upholding the
adverse credibility finding. See Capric, 355 F.3d at 1090–91; Krouchevski v. Ashcroft, 344 F.3d 670,
673–74  (7th  Cir.  2003).    Sall’s  written  applications  alleged  that  he  and  his  family  were
targeted  because  they  supported  FLAM,  but  at  his  hearing  he  disclaimed  familiarity  with
the  organization’s  name.  When  the  immigration  judge  told  him  that  he  had  listed  it  on
his  application,  he  still  showed  no  recognition.  His  unfamiliarity  with  the  group  does  not
seem  to  stem  from  translation  issues;  Sall  had  the  benefit  of  an  interpreter  and  the
transcript  shows  that  he  was  otherwise  able  to  answer  questions  clearly  and  coherently.
See  Aung  v.  Gonzales,  495  F.3d  742,  746  (7th  Cir.  2007)  (explaining  that  discrepancies  did
not  arise  from  applicant’s  limited  English  skills  because  he  had  interpreter  and  asked  for
clarifications).

     Adverse credibility findings can rely on a single inconsistency, provided that inconsistency
is significant, as it is here.  See Huang v. Gonzales, 453 F.3d 942, 945, 947 (7th Cir. 2006).  Sall
failed  to  explain  the  discrepancy  and  the  BIA  reasonably  discounted  his  one  attempt  at
corroboration—the coworker’s affidavit—because the coworker’s testimony contradicted his
sworn statement.  See Korniejew v. Ashcroft, 371 F.3d 377, 386 (7th Cir. 2004); Capric, 355 F.3d at
1086.    Sall’s  lack  of  corroboration  provided  a  legitimate  reason  for  the  BIA  to  uphold  the
adverse  credibility  finding:  a  petitioner’s  failure  to  provide  foundational  evidence  that  is
reasonably available casts a cloud on the petitioner’s testimony, for purposes of pre‐REAL ID
Act  standards.  See  Ikama‐Obambi  v.  Gonzales,  470  F.3d  720,  725  (7th  Cir.  2006);  Balogun  v.
Ashcroft, 374 F.3d 492, 502 (7th Cir. 2004).
                                                                                  PETITION DENIED.